Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (U.S. Patent Pub. 2004/0179273 A1).

With respect to claims 1 and 10, Ishikawa et al disclose the claimed invention (as noted for example in Figure 1; on page 3, paragraphs [0038] to[0041]; and the data tables for Embodiment 1 on page 4 (Tables 1-4)), of a camera module, comprising: an imaging device (e.g. Figure 1); and a lens (I) including a lens group (1) and a light guide member (2), wherein the light guide member (2) includes a reflective surface (e.g. Figure 1, planar surface showing a reflection of the incident light L1) and a curved incident surface (S3) formed by extending toward an outside of the light guide member (2), and wherein the reflective surface (as noted in Figure 1) is used for reflecting external light (L1) incident from the incident surface to the imaging device, “wherein the incident surface (S3) of the light guide member (2) faces a light entrance of an 
Please note that claim 10 further recites in the preamble, “An electronic apparatus, comprising: a camera module…”, wherein the camera module is the same as claim 1. Please especially note for example on page 3, paragraph [0041].

With respect to claims 2 and 11, wherein the light guide member (2) further includes a curved exit surface (S4) formed to be recessed toward an inside of the light guide member (2), and the exit surface (S4) refracts the external light reflected by the reflective surface to the imaging device. Note for example in Figure 1.

With respect to claims 4 and 13, wherein the lens group includes a first lens group (I) and a second lens group (II and III), wherein arrangement directions of the first lens group (I) and the second lens group (II and III) are perpendicular to each other (e.g. Figure 1), the incident surface (S3) of the light guide member (2) faces the first lens group (I), and the external light reflected by the reflective surface faces the second lens group (II and III). 



With respect to claims 6 and 15, wherein the first lens group (I) has a smaller size than the second lens group (II and III).

With respect to claims 7 and 16, wherein the light guide member (2) includes a prism. Please note for example on page 3, paragraph [0041].

With respect to claims 8 and 17, wherein a reflection film is provided on the reflective surface of the light guide member (2). Note Figure 1 for example.

With respect to claims 9 and 18, wherein the external light is totally reflected on the reflective surface. Please note in Figure 1, for example.

Response to Arguments
Applicant's arguments filed the Applicants’ response have been fully considered but they are not persuasive.
With respect to the Applicants’ arguments that because Ishikawa et al ‘s invention has a lens in front of the incident surface the light of the object entering 
Therefore, the prior art rejections are hereby maintained and claims 1, 2, 4-11 and 13-18 are hereby rejected with Ishikawa et al as explained and described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/EVELYN A LESTER/Primary Examiner
Art Unit 2872